Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 16-26, 30 and 32-35 are  allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The reason for overcoming the 35 U.S.C 101: 

Step 1: Statutory Category?   The claim recites a series of steps and, therefore, is a process.

Step 2A - Prong 1: Judicial Exception Recited?  The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “generating/creating steps” now requires action by a mobile terminal and payment terminal  that cannot be practically applied by a human.  In particular, the claimed step of generating  the amount of use of each proximity token  by using the cryptogram contain transaction identifier in encrypted form to be transmitted backend system for verification is not practically performed in the human at least because it requires to transmit transaction dat form/to terminals  in encrypted form to provide a secure  communication. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.

The following reference are the closest prior arts to the applicants claimed invention: 

Hurry et al (US Pub., 2009/0030845 A1) discloses a method includes generating an obfuscated portion using a dynamic cryptogram unique to a transaction, where the dynamic cryptogram is determined using a uniquely derived key.  The method also includes replacing a middle portion of the account identifier with the obfuscated portion to form an obfuscated account identifier (abstract) 
Morgan et al (US Pub., 2012/02036996 A1) discloses a system for secure transaction receives an authorization request from a mobile device [mobile terminal initiating a transaction request ] by scanning QR code and/or other encoded data [sending a mobile terminal identifier] (abstract), customer browser brose for goods or services, consumer adds item(s) to purchase order/shopping cart, consumer select QR checkout option and E-commerce website server or other system generates a QR code and presents QR code to consumer, consumer is authentication to mobile device and mobile devise is authenticated transaction account and consumer scans or photographs QR code with mobile devise (Fig. 2A)  and system 100 may implement a secure transaction method (paragraph [0038])  and a consumer is presented with encoded data, because a QR code (and more broadly, encoded data) comprises a transition point. While a QR code may be used in various examples, any encoded data may instead be used in the various embodiments. A unique QR code may be associated with a particular transaction. As used herein, "unique" may include substantially unique which may comprise infrequently repeating (paragraph [0049]).


Collinge et al (US Pub., 2013/0262317 A1) discloses a method for generating and provisioning payment credential to a mobile device lacking a secure element includes: generating a card profile associated with a payment account, wherein the card profile  incudes at least payment credentials corresponding to the associated payment account and a profile identifier , receiving, from the mobile device, a key request, wherein the key request includes at least a mobile identification number (PIN) and the profile identifier; using the mobile PIN [mobile terminal  initiating a transaction by sending a mobile identider] (see, abstract, and Fig. 15, 1506 ) , generating a single use key, wherein the single use key includes at least the profile identifier, an application transaction counter, and a generating key for use in generating a payment cryptogram valid for a single financial transaction; and transmitting the generated  single use key to the mobile device [creating cryptogram and sending to mobile terminal]  (abstract and Fig. 15, 1510 , paragraph [0011]), the remote-SE system 110 may build a payment token payload in order to provision the payment credential to the mobile devise 104 for use in payment transaction, the payment token payload may include a card profile 116 and a single use key 118  [ generating a proximity payment token]  . The payment token payload may include a card profile 116 and a single use key 118, discussed in more detail below. The card profile 116 may include the payment credentials, and the single use key 118 may be a single use (e.g., one-time use) key used to generate a payment cryptogram valid for a single payment transaction (paragraph [0043]) , the mobile payment application 106 may be configured to receive and story payment credentials and conduct payment transaction via near field communication [proximity payment token]  without the use of secure elements (paragraph [0041]), the point-of-sale terminal 120 may transmit the information and relevant transaction  information to acquirer [backend system] (paragraph [0055]), at step 1208, the mobile payment application 106 may decrypted the message using the generated mobile session key and may validates the message  and once the payment transaction has been completed the mobile payment application 106 may at step 1422 update the payment token payload stored in the encrypted local storage based on the outcome of the payment transaction (paragraph [0122]).

None of the above references either alone or in a combination teach or suggest that the corresponding processing of the mobile payment based on   generated proximity token [near filed communication] that is used cryptogram to transmit the payment is  in encrypted form and  is generated at the mobile device, the payment terminal creating a transaction record including transaction  identifier in encrypted form and an amount of the payment transaction, the payment terminal forwarding the transition record in the payment backend system and the payment backed system decrypting the transaction identifier in encrypted form to verify the transaction and processing the payment transaction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682